SEIDENFELD, J., specially concurring: The majority reverses the judgment below and remands the case for a new trial, and in this I generally concur. My disagreement is with the direction to hear evidence either under section 17 or under section 18 of the Divorce Act. The majority opinion gives the trial court on remand the broadest range of approaches to reach a just result. But it appears to me that an inquiry now into special equities under section 17 of the Divorce Act has been foreclosed. Plaintiff has neither alleged nor sought to prove any special equities in the property involved either in the trial court or in this court. She has conceded here that she seeks to sustain the trial court’s decree solely as an award in lieu of alimony under section 18 of the Divorce Act. On this state of tire record, in my opinion, the cause should be remanded only for further hearing under section 18.